Citation Nr: 1223476	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  03-25 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from June to December 1991.  Among his decorations is a Southwest Asia Service Medal.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2006, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In a September 2006 decision, the Board denied the Veteran's claim for service connection for a back disorder.  At that time, and in October 2009, the Board remanded the Veteran's claim for service connection for a psychiatric disorder to the RO via the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010.  However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this amendment apply to the Veteran's claim because he attributes his acquired psychiatric disorder, in part, to exposure to his involvement in clean-up efforts, such as picking up dead body parts when he was transferred to the 22nd Quarter supply command during Operation Desert Shield/Desert Storm.  Records indicate that he served in Southwest Asia from July 3 to November 14, 1991.

In March 2008, the Veteran underwent VA psychiatric examination and was diagnosed with PTSD, bipolar disorder, and a mixed personality disorder.  Stressors cited by the Veteran have not been verified.  The examiner opined that the PTSD was at least as likely as not due to military service.

Pursuant to the Board's October 2009 remand, the RO requested that the United States Army and Joint Services Records Research Center (JSRRC) provide any available information that might corroborate the Veteran's alleged in-service stressors.  In a March 2010 response, the JSRRC said that it was unable to verify that a 444th Chemical Co was deployed to Southwest Asia during the September 1991 timeframe.  It was able to document that a 44th Chemical Company and a 22nd Quartermaster Detachment were deployed to Southwest Asia.  Other relevant records were reviewed but it was unable to locate documentation verifying the incidents described by the Veteran.  In an April 2010 Memorandum, the RO concluded that the information required to corroborate the stressful events described by the Veteran was insufficient to allow for meaningful research by the United States Marine Corps or National Archives and Records Administration (NARA).

In a September 2010 written response to the September 2010 supplemental statement of the case (SSOC) indicating that there were no records to verify the Veteran's alleged stressors, he said that, while in Saudi Arabia, he did four different jobs and, in Kuwait, he did five different jobs "and nearly died from what they say was unknown".  

In an October 2010 signed statement, a VA psychiatrist said that he treated the Veteran since January 2010 for PTSD.  It was noted that the Veteran was deployed to Kuwait for several months during Operation Desert Storm and, while there, "suffered mental and physical trauma" that he continued to re-experience.  The VA psychiatrist said that the Veteran "clearly...meets the criteria for a diagnosis of PTSD", and acknowledged the Veteran's childhood abuse, but stated that he was unaware of any mental illness documented prior to the Veteran's entry into military service.

In November 2010, the RO again requested that JSRRC verify the Veteran's alleged stressful events.  In a July 2011 Memorandum, the RO noted that, in its May 2011 response, the JSRRC said that it was unable to locate unit records submitted by the 22nd Quartermaster Company or the 2nd Area Support Battalion documenting the stressor.

In view of the changes in the PTSD regulation, the Veteran should be afforded another VA psychiatric examination to determine the etiology of any psychiatric disorder, including PTSD, if found to be present.  Recent VA medical records, dated since May 2008, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records regarding the Veteran's treatment for the period from May 2008 to the present, and associate them with the claims file.  

2.  After the above development has been accomplished, schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

3.  Thereafter, the RO/AMC should review and readjudicate the claim on appeal.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


